
	

113 S1109 IS: Early Intervention for Graduation Success Act of 2013
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1109
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the school dropout prevention program in the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Early Intervention for Graduation
			 Success Act of 2013.
		2.PurposeSection 1802 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6552) is amended to read as follows:
			
				1802.PurposeIt is the purpose of this part—
					(1)to provide for effective strategies of
				early intervention for young children who have risk factors that are strongly
				associated with not graduating from high school;
					(2)to improve States’, school districts’,
				early childhood education providers', educators’, and communities’ capacity to
				provide effective services to children with such risk factors;
					(3)to prevent such risk factors from becoming
				intractable; and
					(4)to facilitate high expectations for
				achievement among our Nation’s young
				children.
					.
		3.Authorization of
			 appropriationsSection 1803 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6553) is amended
			 to read as follows:
			
				1803.Authorization
				of appropriationsFor the
				purpose of carrying out this part, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 5 succeeding
				fiscal years, of which—
					(1)not more than 5
				percent shall be available to carry out subpart 1 for each fiscal year;
				and
					(2)not less than 95
				percent shall be available to carry out subpart 2 for each fiscal
				year.
					.
		4.DefinitionsPart H of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6551 et seq.) is amended by
			 inserting after section 1803 the following:
			
				1804.DefinitionsIn this part:
					(1)Early childhood
				education providerThe term early childhood education
				provider means—
						(A)a program that
				provides for the care, development, and education of infants, toddlers, or
				young children ages 5 and younger that—
							(i)meets all
				applicable State and local government licensing, certification, approval, and
				registration requirements; and
							(ii)is operated
				by—
								(I)a program
				operated by a public school that is supported, sponsored, or administered by
				the local educational agency;
								(II)a Head Start or
				Early Head Start agency that receives financial assistance under the Head Start
				Act;
								(III)a nonprofit or
				community-based organization; or
								(IV)a child care
				program that receives funding under the Child Care and Development Block Grant
				Act of 1990; or
								(B)a consortium of
				the providers described in subparagraph (A).
						(2)Outcomes dataThe term outcomes data
				means—
						(A)objective and developmentally appropriate
				measures, if valid, reliable, and available, of—
							(i)preliteracy and
				premathematics skills;
							(ii)kindergarten readiness;
							(iii)reading and numeracy skills;
							(iv)proficiency on State academic performance
				standards;
							(v)attendance;
							(vi)discipline referrals; and
							(vii)suspensions; and
							(B)other such applicable measures of student
				success.
						(3)Postsecondary
				educationThe term postsecondary education means
				education and training provided by colleges or job training agencies to
				students who have graduated or aged out of public kindergarten through grade 12
				education.
					(4)Quality rating
				and improvement systemThe term quality rating and
				improvement system means a system of supporting and assessing the
				quality of early childhood education providers that builds on licensing
				requirements and other State regulatory standards for such providers, that is
				designed to improve the quality of different types of early childhood education
				programs, and that—
						(A)has a series of
				levels or tiers leading to nationally recognized high-quality program standards
				for early childhood education programs;
						(B)addresses staff
				qualifications, professional development, program standards, family engagement,
				and program environment;
						(C)provides
				financial and technical assistance to programs to achieve and sustain higher
				levels of quality; and
						(D)provides
				information to families and the public on the rating of programs that is
				accessible to all families.
						(5)StateThe
				term State means the State educational
				agency.
					.
		5.National
			 activitiesSection 1811(b) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6555(b)) is
			 amended—
			(1)in paragraph (1)(B), by striking
			 eligible schools and inserting States and partnerships of
			 local educational agencies and early childhood education
			 providers;
			(2)in paragraph (2),
			 by striking eligible schools and inserting States and
			 partnerships of local educational agencies and early childhood education
			 providers;
			(3)in paragraph
			 (3)—
				(A)by striking
			 school and inserting State, local educational agency, or
			 early childhood education provider; and
				(B)by striking
			 within the eligible school district or nationally and inserting
			  among States, local educational agencies, and early childhood education
			 providers; and
				(4)by striking paragraph (4).
			6.School dropout
			 prevention initiativeSubpart
			 2 of part H of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6561 et seq.) is amended to read as follows:
			
				2School dropout prevention
				initiative
					1821.Program authorized
						(a)In
				general
							(1)Grants
				authorized
								(A)In
				generalFrom the amount
				appropriated under section 1803 for a fiscal year, the Secretary shall
				establish an early intervention for graduation success program through which
				the Secretary shall award grants, on a competitive basis, to States to support
				activities as described in this subpart.
								(B)DurationGrants
				awarded under this section shall be 5 years in duration.
								(2)PriorityIn awarding grants under this section, the
				Secretary shall give—
								(A)priority to the 10 States that have the
				lowest averaged freshman graduation rates, as compiled by the National Center
				for Education Statistics; and
								(B)additional priority, if applicable, to any
				such State that has 1 or more subgroup of students, as described in section
				1111(b)(2)(C)(v)(II), who have the lowest averaged freshman graduation rate in
				the United States.
								(b)Use of grant
				fundsGrant funds awarded under this subsection shall be used to
				fund effective, sustainable, and coordinated school dropout prevention
				activities as described in section 1825.
						1822.Applications
						(a)In
				generalTo receive—
							(1)a grant under
				this subpart, a State shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such information as the Secretary may
				reasonably require; and
							(2)a subgrant under
				this subpart, a partnership of 1 or more local educational agencies and 1 or
				more early childhood education providers shall submit an application to the
				State at such time, in such manner, and accompanied by such information as the
				State may reasonably require.
							(b)ContentsEach
				application submitted under subsection (a) shall—
							(1)include a
				plan—
								(A)describing the
				applicant's strategy for increasing the State educational agency or local
				educational agency's averaged freshman graduation rate in accordance with the
				activities described in section 1825(b) and how the strategies will serve the
				students who have risk factors for not graduating;
								(B)that addresses
				how the purpose described in section 1802 will be carried out by the applicant;
				and
								(C)for assessing the
				effectiveness of the efforts described in the plan;
								(2)describe a budget
				and timeline for implementing the strategies;
							(3)contain evidence
				of coordination with existing resources, including a State Advisory Council on
				Early Childhood Education and Care designated or established pursuant to
				section 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)) or a
				similar entity;
							(4)describe how the
				applicant may use local, State, and other Federal funds for school dropout
				prevention and reentry programs, or, as appropriate, programs intended to
				increase students' readiness for school or academic proficiency;
							(5)describe how the
				activities conform with evidence-based practices about school dropout
				prevention; and
							(6)provide an
				assurance that the grantee will maintain the privacy of student and family
				data.
							(c)PartnershipsA
				partnership described in subsection (a)(2) that desires to receive a subgrant
				under this subpart shall include in its application information on the identity
				of the partner that will be the fiscal agent and what percentage of subgrant
				funds will be provided to each member of the partnership to collaborate in
				planning and providing services to at-risk students with the following
				entities, as appropriate:
							(1)Community and
				cultural organizations.
							(2)Relevant Indian
				tribes and tribal organizations.
							(3)Institutions of
				higher education (including Tribal Colleges and Universities) and job training
				providers.
							(4)Parent
				organizations.
							(5)Social services
				organizations.
							(6)Organizations
				that provide service learning, tutoring, mentoring, and other supportive
				services to youth.
							(7)Homeless and
				foster youth advocates.
							(8)Advocates for
				students with disabilities.
							(9)Entities that
				engage in postsecondary education outreach and support.
							(10)Educational
				service agencies.
							(11)Organizations
				that provide professional development.
							(12)Other entities
				as appropriate and available.
							1823.State
				reservationA State that
				receives a grant under this subpart may reserve not more than 5 percent of the
				grant funds for administrative costs related to activities described under this
				subpart.
					1824.Reporting and
				accountability
						(a)Partnership reportsTo
				receive funds under this subpart for a fiscal year after the first fiscal year
				that a partnership described in subsection (a)(2) receives funds under this
				subpart, the partnership subgrantee shall provide, on an annual basis, a report
				regarding the status of the implementation of activities funded under this
				subpart, and an evaluation of the effectiveness of such activities for students
				at schools assisted under this subpart to the State, disaggregated by the
				subgroups described in section 1111(b)(2)(C)(v)(II).
						(b)State report on
				program activitiesEach State receiving funds under this subpart
				shall provide to the Secretary, at such time and in such format as the
				Secretary may require, information on the status of the implementation of
				activities funded under this subpart and outcomes data for students in schools
				assisted under this subpart.
						(c)AccountabilityThe
				Secretary shall evaluate the effectiveness of the activities assisted under
				this subpart using rigorous evaluation methodologies, including, if feasible,
				control group studies. The Secretary may use funds appropriated for subpart 1
				to carry out this evaluation.
						(d)DisseminationThe
				Secretary shall make public and widely disseminate State reports described
				under subsection (b) and the evaluation described under subsection (c) in a
				manner that protects the privacy of individuals.
						1825.Early
				intervention grants
						(a)In
				general
							(1)Renewable
				grants
								(A)Awarding and
				renewing grantsThe Secretary shall award grants to States to
				carry out the activities described in this section. The Secretary may renew
				such grants for a period of not more than an additional 5 years for States with
				satisfactory annual performance reports in each of the preceding 5 years, to
				expand or improve, or both, the activities described in this section.
								(B)Match in grants
				that have been renewedA State that receives a grant that has
				been renewed under subparagraph (A) shall contribute to the activities assisted
				under such grant matching funds in an amount equal to not less than 50 percent
				of the amount of the grant. Such matching funds may be provided in cash or
				in-kind.
								(2)Dropout early
				warning systemA State that receives a grant under this section
				may set aside grant funds, in addition to the State reservation described in
				section 1823 to assist partnerships to access data elements from multiple State
				agencies as described in subsection (b)(1)(A)(iii).
							(3)Subgrants
								(A)In
				generalA State that receives a grant under this section shall
				award subgrants to partnerships of local educational agencies and early
				childhood education providers that have high percentages of students with risk
				factors associated with low graduation rates, as described in subsection
				(b)(1)(A)(ii)(I).
								(B)PriorityIn
				awarding subgrants under subparagraph (A), a State may give priority to
				partnerships of local educational agencies and early childhood education
				providers based on the percentage of children served with risk factors
				associated with low graduation rates and actual low high school graduation
				rates, as appropriate.
								(C)Size of
				subgrants and ability to sustain programsIn awarding subgrants
				under subparagraph (A), a State shall ensure that—
									(i)the subgrants are
				of sufficient size so as to allow the subgrantee to plan and implement an
				effective program; and
									(ii)an entity
				awarded a subgrant under this paragraph has the capacity to sustain the program
				after the Federal grant ends.
									(b)Activities
							(1)State
				activities
								(A)Required
				activitiesA State that receives a grant under this section shall
				carry out the following:
									(i)Statewide
				Graduation Success planThe State, if it has not previously done
				so, shall create and periodically update a research-based plan to increase
				graduation rates of high-risk students that includes effective strategies to
				address the factors associated with the risk of not graduating from high school
				in that State. The plan shall address risk factors associated with children
				from birth through grade 12. The State shall provide an opportunity for
				educators, parents, students, tribes, relevant agencies and organizations, and
				community members to provide comments during the development or updating of the
				Statewide plan. In developing the plan, the State shall coordinate proposed
				activities with the State Advisory Council on Early Childhood Education and
				Care designated or established pursuant to section 642B(b)(1)(A) of the Head
				Start Act (42 U.S.C. 9837b(b)(1)(A)), and shall incorporate plans and
				recommendations from such Council where appropriate.
									(ii)Technical
				assistanceThe State shall provide technical assistance to
				subgrantees, to the extent practicable.
									(iii)Access to
				State agency information
										(I)In
				generalThe State shall assist subgrantees to access data
				elements from appropriate State agencies to identify, ensure services are
				provided to, and analyze the effectiveness of such services designed to serve,
				children at risk for not graduating from high school, from birth through
				elementary school, at minimum, who—
											(aa)have a parent
				who receives assistance under—
												(AA)the special
				supplemental nutrition program for women, infants, and children established by
				section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
												(BB)the temporary
				assistance for needy families program under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.); or
												(CC)the Medicaid
				program under title XIX of the Social Security Act;
												(bb)are homeless or
				are in foster care;
											(cc)are children
				with disabilities or have other cognitive, physical, or emotional
				disabilities;
											(dd)are children who
				are limited English proficient;
											(ee)were born to a
				teen mother who has low educational attainment, if such data are
				available;
											(ff)have been
				retained in prekindergarten or retained for a grade or more in elementary
				school;
											(gg)have
				consistently poor attendance;
											(hh)have low
				proficiency on statewide reading or mathematics assessments;
											(ii)have preschool
				expulsion or school suspensions or other measures of school behavior
				problems;
											(jj)have been denied
				entry, at the legal age, to kindergarten;
											(kk)are under the
				supervision of a child services agency due to parental neglect or abuse;
											(ll)have a parent in
				jail or in substance abuse treatment; or
											(mm)have other
				indicators appropriate to the State to inform activities undertaken as part of
				the State's plan to increase graduation rates among at-risk children.
											(II)Information
				availableThe information made available pursuant to this clause
				shall be available to authorized users employed by the State educational
				agency, the State agency or agencies that administer funds for child care, the
				State Head Start Director, and, where applicable, the State early learning
				coordinator, subgrantee partnerships described in subsection (a)(2), and, as
				necessary, researchers employed by or under contract with such entities to
				evaluate the effectiveness of the grants.
										(III)PrivacyThe
				use of the data and information made available pursuant to this clause shall be
				carried out in a manner consistent with section 444 of the General Education
				Provisions Act (commonly known as the Family Educational Rights and
				Privacy Act of 1974) and be subject to the regulations promulgated
				under section 264(c) of the Health Insurance Portability and Accountability Act
				of 1996 (42 U.S.C. 1320d–2 note).
										(IV)PredictionsThe
				State may provide data necessary to analyze which risk factors are most
				predictive of the likelihood of students dropping out of school and analyzing
				the efficacy of interventions.
										(B)Permissible
				activitiesA State that receives a grant under this section may
				use the grant funds for any of the following:
									(i)Early childhood
				educator tuition assistance
										(I)In
				generalThe State may provide not more than 50 percent of the
				cost of attendance per year for an individual to receive an associate's degree
				or a 4-year degree in early childhood education to enable such individual to
				teach in or be qualified personnel employed by—
											(aa)a
				program funded under the Child Care and Development Block Grant Act of 1990 (42
				U.S.C. 9858 et seq.);
											(bb)a
				program funded under the Head Start Act (42 U.S.C. 9831 et seq.);
											(cc)an
				infant learning program;
											(dd)a
				program funded under part C of the Individuals with Disabilities Education
				Act;
											(ee)a
				preschool program funded by a State or local educational agency; or
											(ff)a
				special education early childhood certification program.
											(II)Agreement to
				teach in early childhood program
											(aa)In
				generalAn individual who receives assistance under subclause (I)
				shall agree to teach in an early childhood education program for—
												(AA)not less than 3
				years if the individual receives an associate's degree in early childhood
				education; or
												(BB)not less than 5
				years if the individual receives a 4-year degree in early childhood
				education.
												(bb)DocumentationAn
				individual who receives assistance under subclause (I) shall annually provide
				documentation to the State showing that such service has been performed. Such
				notification shall be provided in such form and manner as the State may
				reasonably require.
											(III)RepaymentAn
				individual who receives assistance under subclause (I) and does not complete
				the service requirement described in subclause (II), or who notifies the State
				that the individual intends not to complete such service requirement, shall
				repay to the State a prorated amount of such assistance that reflects the
				amount of the service requirement not completed, together with interest, at a
				rate specified by the State in the agreement.
										(IV)Waiver or
				reductionThe State may waive or reduce the requirement under
				subclause (III) if the State determines that compliance with such service
				requirement represents a substantial hardship—
											(aa)because the
				individual is permanently and totally disabled at the time of the waiver
				request; or
											(bb)based on
				documentation presented of substantial economic or personal hardship.
											(V)Supplement not
				supplantAssistance under this clause may not supplant Federal
				financial aid programs for which the individual is otherwise eligible,
				including TEACH Grants under subpart 9 of part A of title IV of the Higher
				Education Act of 1965 or any other Federal loan or grant for which the
				individual is otherwise eligible.
										(ii)Increase and
				monitor early childhood program quality
										(I)Program quality
				standardsThe State may—
											(aa)develop,
				implement, or improve a quality rating and improvement system; and
											(bb)provide
				information obtained pursuant to item (aa) to the public in an easily
				accessible and understandable format, including in languages spoken by parents
				within the community.
											(II)Correlating
				success
											(aa)In
				generalThe State may—
												(AA)gather data
				regarding students’ participation in early childhood education programs and the
				quality of those programs, and the students' subsequent level of success in
				elementary school grades and the quality of such elementary schools; and
												(BB)correlate the
				data to evaluate the continuum of effectiveness of such programs in preparing
				students to attain and sustain academic proficiency and, as appropriate, in
				reducing risk factors associated with dropping out of school.
												(bb)Correlation in
				conjunction with other systemsThe correlation under item (aa)
				shall work in conjunction with the early childhood outcomes indicator data
				systems developed under section 619 and part C of the Individuals with
				Disabilities Education Act, and, as practicable, a quality rating and
				improvement system or other systems that the State may have developed to
				evaluate outcomes for children.
											(iii)P–20
				Vertical Performance Standards AlignmentThe State may carry out
				activities directly related to the design and implementation of a progression
				of aligned performance standards, across all domains of learning, for
				prekindergarten through grade 12 and postsecondary education.
									(iv)Expand
				accessThe State may expand access to high-quality early
				childhood education for children most at risk of low proficiency in
				school.
									(2)Partnership
				activities
								(A)Required
				activitiesA partnership described in subsection (a)(2) that
				receives a subgrant under this section shall carry out both of the
				following:
									(i)Analyze
				dataThe partnership shall analyze data made available by State
				agencies and other sources relevant to risk factors for non-graduation and use
				the data to implement research-based, individualized interventions for at-risk
				students.
									(ii)Individual
				learning plans
										(I)In
				generalThe partnership shall develop and implement individual
				learning plans for each at-risk early childhood, elementary, and secondary
				school student, which shall include a description of how subgrant program
				partners will implement services. Such plans shall be updated not less
				frequently than annually and forwarded to the next school of enrollment.
										(II)WaiverA
				partnership may apply to the State to be considered to have complied with the
				requirement under subclause (I) by developing and implementing individual
				learning plans for those students who are most at-risk if sufficient funds are
				not provided to develop and implement thorough and meaningful plans for each
				student who has a risk factor described in items (aa) through (ll) of paragraph
				(1)(A)(iii)(I) and if the partnership has prioritized providing services to
				children in early learning and elementary schools.
										(III)Distinction
				from IEPsIndividual learning plans developed under this clause
				are distinct from individualized education programs developed under the
				Individuals with Disabilities Education Act.
										(IV)No
				entitlementThe development or implementation of an individual
				learning plan under this clause does not confer an entitlement to
				services.
										(B)Choice of
				activitiesA partnership described in subsection (a)(2) that
				receives a subgrant under this section shall carry out at least 1 activity from
				each of the following clauses as part of the partnership's plan to increase the
				graduation rates of students for whom individual learning plans have been
				developed.
									(i)Professional
				development
										(I)Provide teacher
				mentors for those teachers who are in their first 3 years of teaching or who
				have been recommended for mentoring by their supervisor or principal, and who
				do not have such mentors.
										(II)Provide
				effective, researched-based professional development for teachers serving
				students for whom individual learning plans have been developed, including
				children with disabilities, and program professionals under section 619 or part
				C of the Individuals with Disabilities Education Act, to—
											(aa)provide
				effective, differentiated instruction;
											(bb)develop or
				improve family engagement and communication skills and strategies;
											(cc)integrate
				subjects such as the arts, physical education, and history into reading,
				writing, and mathematics instruction;
											(dd)use data to
				inform instruction;
											(ee)implement
				research-based interventions for at-risk students; and
											(ff)support
				children's social, emotional, and physical development.
											(III)Train
				principals in effective—
											(aa)developmentally
				appropriate instructional practices and support for teachers and other staff in
				using such practices;
											(bb)leadership
				qualities and skills necessary to increase student achievement;
											(cc)early
				intervention for at-risk children;
											(dd)curricula
				alignment from prekindergarten through the attainment of a baccalaureate
				degree;
											(ee)implementation
				of effective and ongoing communication between community-based early childhood
				education providers and school staff; and
											(ff)enhancement of
				family engagement practices and opportunities.
											(IV)Include staff of
				partner agencies and specialized instructional support personnel who are
				involved in implementing the grant in all appropriate training to ensure that
				all members of the team have all appropriate skills to implement the
				coordinated program.
										(V)Establish
				partnerships with institutions of higher education, or other qualified
				agencies, to conduct professional development or induction programs focused on
				increasing classroom teachers’ ability to use multiple types of assessments to
				individualize instruction for students with disabilities.
										(ii)Community
				integration and support services
										(I)Integrate
				community student support services, such as before- and after-school programs,
				health and wellness programs, social services, family engagement and
				communication activities, counseling, positive behavioral intervention and
				support programs, anti-bullying programs, community assets development,
				social-emotional learning programs, and transportation to break down barriers
				to individual student success.
										(II)Provide
				research-based parent training, involvement, and engagement activities.
										(III)Hire a
				culturally competent liaison for each partner school or program to coordinate
				communication and integrated, individualized services to the families of all
				at-risk students.
										(IV)Engage
				educators, families, community organizations, tribes and tribal organizations,
				businesses, faith communities, and students in building sustainable networks of
				community engagement and school improvement.
										(V)Keep schools open
				before and after school hours, on school holidays and during the summer for
				organized, safe, and engaging activities designed to increase academic
				proficiency, improve school climate, and improve students’ health and
				wellness.
										(iii)High
				expectations and support for academic achievement
										(I)Reinforce high
				expectations and goal setting by introducing students, in an age-appropriate
				way, to professions and trades, expanding access to age-appropriate career and
				technical education, and exposing students and parents to institutions of
				higher education and Federal student aid options.
										(II)Provide
				research-based, effective on-site tutoring and enrichment opportunities to
				at-risk students.
										(III)Improve school
				climate, promote social-emotional learning, and increase school
				connectedness.
										(IV)Ensure that the
				curriculum is aligned to State standards, is relevant to the needs and
				interests of students, and promotes high expectations.
										(V)Implement
				research-based activities designed to increase the literacy, numeracy, and
				self-regulation skills of preschool and elementary school children.
										(c)Evaluations
							(1)Partnership
				evaluations
								(A)In
				generalEach State shall use outcomes data to evaluate each
				partnership subgrantee to which the State awards a subgrant under this section
				to determine the effectiveness of the program funded under this subpart. Such
				evaluation shall include an analysis of activities that are most and least
				effective in keeping students on track to graduate.
								(B)Evaluations to
				the secretaryEach State shall send a report on the evaluations
				conducted under subparagraph (A) to the Secretary.
								(2)State
				evaluationsThe Secretary shall evaluate the effectiveness of
				programs implemented by each State that receives a grant under this
				section.
							(3)Reports to
				congress
								(A)In
				generalThe Secretary shall provide an annual report to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of Representatives
				that—
									(i)describes the
				activities carried out by States awarded grants under this section; and
									(ii)provides an
				analysis of which interventions are most and least effective in ensuring that
				students remain on track to graduate on time from high school.
									(B)DisseminationThe
				Secretary shall disseminate the reports described in subparagraph (A) to all
				States and to the public through the website of the
				Department.
								.
		
